Citation Nr: 0909681	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-27 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Whether the appellant meets the service requirement for basic 
eligibility for VA benefits.


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel




INTRODUCTION

The appellant has reported that he served in the Civilian 
Conservation Corps, beginning in June 1936.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2007 rating decision in which the RO denied 
the appellant's claim for compensation and pension benefits, 
on the basis that there was no evidence of active military 
service.  In February 2007, the appellant filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in August 2007, and the appellant filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in August 2007.  

In his August 2007 substantive appeal, the appellant 
requested a hearing before a Veterans Law Judge at the RO.  
An October 2008 letter informed the appellant that his 
hearing was scheduled in December 2008.  Although the hearing 
notification was not returned by the U.S. Postal Service as 
undeliverable, the appellant failed to report for the 
scheduled hearing and has not requested rescheduling of the 
hearing.  As such, his hearing request is deemed withdrawn.  
See 38 C.F.R. § 20.704(d) (2008).

Given the fundamental question underlying the appellant's 
claim for VA benefits, the Board has characterized the matter 
on appeal as set forth on the title page.


FINDING OF FACT

The appellant did not have active military, naval or air 
service for VA benefits purposes. 




CONCLUSION OF LAW

As the appellant does not meet the service requirement for 
basic eligibility for VA benefits, his claim for VA benefits 
lacks legal merit.  38 U.S.C.A. § 101 (West 2002); 38 C.F.R.  
§§ 3.1, 3.7, 3.203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In the present appeal, in a February 2007 letter, the RO 
informed the appellant of the requirements which must be met 
to establish veteran status on the basis of service 
requirements, and instructed him  to provide evidence that he 
served in a recognizable branch of military service.  
Moreover, the appellant has been afforded the opportunity to 
present evidence and argument with respect to this claim.  
The Board finds that these actions are sufficient to satisfy 
any duties to notify and assist owed the appellant.  As 
explained below, as he does not meet the service requirement 
for basic eligibility for VA benefits, his claim lacks legal 
merit; therefore, the duties to notify and assist required by 
the VCAA are not applicable to this claim.  See Mason v. 
Principi¸ 16 Vet. App. 129, 132 (2002).  



II.  Analysis

The term "veteran" is defined as a person who served in the 
active military, naval or air service, and who was discharged 
or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  Active military service 
includes active duty, meaning full-time duty in the United 
States Armed Forces.  38 C.F.R. § 3.6. "Armed Forces" means 
the United States Army, Navy, Marine Corps, Air Force or 
Coast Guard, and includes Reserve components.  38 C.F.R. § 
3.1.  In addition to the traditional recognition of military 
service members as veterans for VA benefit purposes, certain 
categories of individuals and groups have been specifically 
recognized as also having performed active military, naval, 
or air service.  38 C.F.R. § 3.7.

In September 2006, the appellant submitted a VA Form 21-526 
(Veteran's Application for Compensation and/or Pension) in 
which he stated that he entered service in the Civilian 
Conservation Corps in 1936 in Lawrenceburg, Tennessee.  In 
another VA Form 21-526 submitted in January 2007, the 
appellant again indicated that he served in the Civilian 
Conservation Camp, reporting that he entered Federal Active 
Duty in June 1938, and left Federal Active duty in June 1940.  
In an annotated checklist submitted with this claim, the 
appellant asked that his DD 214 be requested from the VA 
office or archives.  In the August 2007 substantive appeal, 
the appellant's son reported that the appellant was 
illiterate during the enlistment period and had believed, 
based on his enlistment orientation, that he was a veteran in 
the U.S. Army.  The appellant's son added that the appellant 
had indicated that he served in the Corps under the command 
of President Roosevelt, and wanted to be reconsidered for 
benefits because he had served his country well.    

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or a Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) The evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time and character of 
service; and (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  With respect to documents submitted to 
establish a creditable period of wartime service for pension 
entitlement, a document may be accepted without verification 
if the document shows the following: (1) service of four 
months or more; (2) discharge for disability incurred in the 
line of duty; or (3) ninety days creditable service based on 
records from the service department such as hospitalization 
for 90 days for a line of duty disability.  38 C.F.R. § 
3.203(b).  

None of the evidence submitted by the appellant meets the 
regulatory requirements to establish basic eligibility to VA 
benefits.  When the evidence submitted by the claimant does 
not meet the requirements of 38 C.F.R. § 3.203(a) and (b), VA 
shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c).  Here, however, such a 
request is not unnecessary, given the appellant's clear 
indication on his VA Forms 21-526 that he served in the 
Civilian Conservation Corps.  While, in the August 2007 
substantive appeal, the appellant's son reported that the 
appellant believed he had served in the U.S. Army based on 
his enlistment orientation, in the same substantive appeal, 
the appellant's son indicated that the appellant had served 
in the Corps under the command of President Roosevelt.  There 
is no indication or allegation that the appellant actually 
served in the U.S. Armed Forces as defined by law, rather, he 
has consistently described service in the Civilian 
Conservation Corps.  Service in the Civilian Conservation 
Corps does not fall under any of the recognized categories of 
active service.  See 38 C.F.R. § 3.7.  

The pertinent legal authority governing entitlement to VA 
benefits is clear and specific, and the Board is bound by 
such authority.  As, on these facts, the appellant does not 
have active military, naval, or air service for VA benefits 
purposes, he is not a "veteran" within the meaning of the 
governing legal authority, his claim for VA benefits must be 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  



ORDER

As the appellant does not meet the service requirement for 
basic eligibility for VA benefits, the appeal is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


